UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7042



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICHOLAS J. QUEEN, SR.,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-93-366-WMN; CA-04-1745-1-WMN)


Submitted:   September 17, 2004           Decided:   October 8, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas J. Queen, Sr., Appellant Pro Se. Christine Manuelian,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nicholas J. Queen, Sr., a federal prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2255 (2000).         An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.            28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies     this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional    claims   are   debatable   and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell. 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Queen has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -